MEMO ENDORSED                              LAW OFFICE OF
                               RICHARD E. SIGNORELLI
                                    ATTORNEY AT LAW
                            52 Duane Street, 7 th Floor, New York, New York 10007
                Telephone: (212) 254 4218 Cellular: (917) 750 8842 Facsimile: (212) 254 1396
                                     rsignorelli@nycLITIGATOR.comK
                                        richardsignorelli@gmail.com
                                       www.nycLITIGATOR.comK


                                               April 2, 2020

  Via ECF & Email Failla NYSDChambers@nysd.uscourts.gov

  Honorable Katherine Polk Failla
  United States District Judge
  Southern District of New York
  United States Courthouse
  40 Foley Square
  New York, NY 10007


         Re:     United States v. Garnet Steven Murray-Sesay
                 20 CR 003 (KPF)


  Dear Judge Failla:

                  I am the attorney for Garnet Steven Murray-Sesay, the defendant in the above-
  referenced case who has requested that his sentencing hearing proceed telephonically. As the
  Government has informed Your Honor, the MDC is now prepared to conduct this proceeding by
  telephone. However, I believe the current schedule for the filing of the parties’ sentencing
  submissions (April 3 and 10) as well as the conduct of the telephonic sentencing proceeding
  itself (April 13) should be adjourned for a brief but necessary period of time to allow for the
  preparation of a second and corrected final Presentence Report.

                   Unfortunately, in connection with the filing yesterday of its Presentence Report,
  the Probation Office (1) did not address at all any of the timely submitted defense objections to
  the first disclosure of the Presentence Report when preparing its final report, (2) based its
  sentencing recommendation on materially inaccurate facts, and (3) did not conduct a family
  member interview.

                 Last night, I was informed by Supervisory Probation Officer Kathleen Coad that a
  revised and second final Presentence Report will be prepared to address these issues.
     Accordingly, I respectfully request that the foregoing deadlines be adjourned as requested herein.
     Thank you for your consideration of this application.

                                                                    Respectfully,

                                                                    /s/ Richard E. Signorelli

                                                                    Richard E. Signorelli
     cc (via email):

     AUSA Alexander N. Li/AUSA Thomas S. Burnett
     Supervisory USPO Kathleen Coad
     USPO Johnny Y. Kim
     MDC Legal Counsel, Holly Pratesi

     cc (via 1st Class Mail);

     Garnet Steven Murray-Sesay , Inmate Reg. # 93980-083
     (registered under the misspelled name: “Gafrnet” S. Murray-Sesay)
Application GRANTED. Mr. Murray-Sesay's telephonic sentencing, previously
scheduled for April 13, 2020, is hereby ADJOURNED to April 27, 2020, at 2:00
p.m. Given the rescheduling, Defendant's sentencing submission is due to the
Court on or before April 13, 2020. The Government's sentencing submission
shall be due to the Court on April 20, 2020.

Having reviewed many submissions from Mr. Murray-Sesay’s counsel over the
past week, the Court offers the following observation: Based on the
information available to it (which is concededly incomplete), defense counsel
does not appear to appreciate the severity of his client’s conduct in this
case or his client’s prior criminal history. The Court expects that, by the
sentencing date, the defense will more fairly contend with both issues.

The Court will conduct the sentencing telephonically, on its own conference
line. Counsel for Mr. Murray-Sesay has indicated that Mr. Murray-Sesay
wishes to waive his right to be physically present at his sentencing. (See
Dkt. #63). Accordingly, the Court will only proceed with the sentencing
telephonically if it is able to confirm, at such time, that Mr. Murray-
Sesay's waiver is knowing and voluntary. See Fed. R. Crim. P. 43(c)(1)(B);
United States v. Salim, 690 F.3d 115, 122-24 (2d Cir. 2012).

The dial-in information is as follows: At 2:00 p.m. on April 27, 2020, the
parties shall call (888) 363-4749 and enter access code 5123533. If the
conference line requests a “security code” the parties shall press “*”.
Please note, the conference will not be available prior to 2:00 p.m.
                                                      SO ORDERED.


Dated: April 2, 2020
       New York, New York                             HON. KATHERINE POLK FAILLA
                                                      UNITED STATES DISTRICT JUDGE
